August 15, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
         TED TROUT ARCHITECT & ASSOCIATES, LTD., Appellant

NO. 14-12-00547-CV                          V.

                     DR. MARTIN BASALDUA, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Dr. Martin
Basaldua, signed March 16, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Ted Trout Architect & Associates, Ltd., to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.